18-23696-rdd   Doc 9   Filed 12/13/18   Entered 12/13/18 11:32:11   Main Document
                                        Pg 1 of 5
18-23696-rdd   Doc 9   Filed 12/13/18   Entered 12/13/18 11:32:11   Main Document
                                        Pg 2 of 5
18-23696-rdd   Doc 9   Filed 12/13/18   Entered 12/13/18 11:32:11   Main Document
                                        Pg 3 of 5
18-23696-rdd   Doc 9   Filed 12/13/18   Entered 12/13/18 11:32:11   Main Document
                                        Pg 4 of 5
18-23696-rdd   Doc 9   Filed 12/13/18   Entered 12/13/18 11:32:11   Main Document
                                        Pg 5 of 5
